Exhibit 10.3

 
NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR (B) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS AND IN THE CASE OF
(B) ABOVE, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CHINA GREEN MATERIAL
TECHNOLOGIES, INC. THAT SUCH REGISTRATION IS NOT REQUIRED HAS BEEN DELIVERED.
THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN
SECURED BY SUCH SECURITIES.
 
 


 
CHINA GREEN MATERIAL TECHNOLOGIES, INC.
WARRANT


Warrant No. [WW-A-00__]
Dated:  [______ __, 2010]



 
CHINA GREEN MATERIAL TECHNOLOGIES, INC., a Nevada corporation (the "Company"),
hereby certifies that, for value received, Corporate Stock Transfer, Inc., or
its registered assigns, as escrow agent (the "Holder"), is entitled to purchase
from the Company up to a total of 700,000 shares of common stock, par value
$0.001 per share (the "Common Stock"), of the Company (each such share, a
"Warrant Share" and all such shares, the "Warrant Shares") at an exercise price
equal to $0.90 per share (as adjusted from time to time as provided in Section
10, the "Exercise Price"), during the Exercise Period (as defined below) and
subject to the terms and conditions set forth herein.  This Warrant (this
"Warrant") is issued pursuant to the Securities Purchase Agreement dated as of
January 11, 2010 by and among the Company and the purchasers identified on the
signature pages thereto (the "Purchase Agreement").
 
 
1.           Definitions.  In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement.
 
2.           Escrow; Exercise Period.  This Warrant will be deposited into an
escrow account maintained by the Holder, in its sole capacity as escrow agent,
and may be released in whole or in part to Company-approved investor relations
firms designated by ARC China, Inc. in its sole discretion ("IR Firms") on or
before September 30, 2010 pursuant to the terms of the Purchase Agreement and
the Escrow Agreement dated as of the date hereof by and among the Company, the
Holder, Garwood Securities LLC and United Western Bank (the "Escrow
Agreement").  The exercise period of this Warrant shall commence on the date
that the Warrant or any portion of the Warrant is assigned by the initial Holder
to an IR Firm in accordance with the Escrow Agreement and shall continue until
the one-year anniversary of the date of such direction (the "Exercise Period").
 
 
 

--------------------------------------------------------------------------------


3.           Registration of the Warrant Shares.  The Company shall register the
Warrant Shares pursuant to the terms of the registration provisions set forth in
the Purchase Agreement.  The Company may deem and treat the registered Holder of
this Warrant as the absolute owner hereof for the purpose of any exercise hereof
or any distribution to the Holder, and for all other purposes, absent actual
notice to the contrary.
 
4.           Registration of Transfers.  The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company’s transfer agent or to the Company at its address specified
herein; provided, however, that the Holder shall not transfer such Warrant or
any portion thereof unless such transfer is exempt under applicable federal and
state securities laws and which transfer will not result in any liability of any
kind to the Company where the Holder may be deemed to be a Distributor (as
defined in Regulation S under the Securities Act) of the Warrant or any portion
thereof on behalf of the Company.  Upon any such registration or transfer, a new
warrant to purchase Common Stock, in substantially the form of this Warrant (any
such new warrant, a "New Warrant"), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Holder.  The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of the Holder of a Warrant.
 
5.           Exercise and Duration of Warrants.
 
(a)           Exercise.  This Warrant shall be exercisable by the registered
Holder at any time and from time to time on or after the date hereof to and
including the Expiration Date.  At 5:00 P.M., east coast standard time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value.
 
(b)           Procedures for Exercise.  The Holder may exercise this Warrant by
delivering to the Company (i) an exercise notice, in the form attached hereto
(the "Exercise Notice"), appropriately completed and duly signed, and (ii)
payment of the Exercise Price for the number of Warrant Shares as to which this
Warrant is being exercised (which may take the form of a "cashless exercise" if
so indicated in the Exercise Notice and if a "cashless exercise" may occur at
such time pursuant to Section 11 below), and the date such items are delivered
to the Company (as determined in accordance with the notice provisions hereof)
is an "Exercise Date."  The Holder shall not be required to deliver the original
Warrant in order to effect an exercise hereunder.  Upon the execution and
delivery of the Exercise Notice, the Company shall issue a New Warrant to the
Holder evidencing the right to purchase the remaining number of Warrant Shares.
 
6.           Delivery of Warrant Shares.
 
(a)           Upon exercise of this Warrant, the Company shall promptly (but in
no event later than three business days after the Exercise Date) issue or cause
to be issued and cause to be delivered to or, subject to the limitations set
forth in Section 4, upon the written order of the Holder and in such name or
names as the Holder may designate, a certificate for the Warrant Shares issuable
upon such exercise, free of restrictive legends unless a registration statement
covering the resale of the Warrant Shares and naming the Holder as a selling
stockholder thereunder is not then effective and the Warrant Shares are not
freely transferable without volume restrictions pursuant to Rule 144 under the
Securities Act.  The Holder, or, subject to the limitations set forth in Section
4, any Person so designated by the Holder to receive Warrant Shares, shall be
deemed to have become the holder of record of such Warrant Shares as of the
Exercise Date.  The Company shall, upon request of the Holder, use its best
efforts to deliver Warrant Shares hereunder electronically through The
Depository Trust Corporation or another established clearing corporation
performing similar functions.
 
 
2

--------------------------------------------------------------------------------


(b)           This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares.  Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.
 
(c)           The Company's obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant
Shares.  Nothing herein shall limit the Holder's right to pursue any other
remedies available to it hereunder, at law or in equity, including, without
limitation, a decree of specific performance or injunctive relief with respect
to the Company's failure to timely deliver certificates representing shares of
Common Stock upon exercise of the Warrant as required pursuant to the terms
hereof.
 
7.           Charges, Taxes and Expenses.  Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder or an Affiliate thereof; and provided further, that the Holder shall be
responsible for any legal fees associated with the preparation and delivery of
any opinion of counsel that may be required to be delivered upon transfer of the
Warrant or any portion thereof.  The Holder shall be responsible for all other
tax liability that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof.  Notwithstanding the
foregoing, the Company acknowledges and agrees that (i) this Warrant is being
issued to, and will be temporarily held by, the initial Holder as escrow agent
for dissemination to IR Firms pursuant to the Escrow Agreement, and (ii) the
dissemination and release of all or any portion of this Warrant to such IR Firms
shall not require the delivery of an opinion of counsel.
 
8.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested.  Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.
 
 
 
3

--------------------------------------------------------------------------------


9.           Reservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 10).  The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.  The
Company will take all such actions as may be necessary to assure that such
shares of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.
 
10.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 10.
 
(a)           Adjustments to the Exercise Price.
 
(i)           If, at any time or from time to time after the date hereof, the
Company shall issue any Additional Stock (as defined in Section 10(a)(vi) below)
without consideration or for consideration per share less than the Exercise
Price in effect immediately prior to the issuance of such Additional Stock, such
Exercise Price in effect immediately prior to such issuance shall (except as
otherwise provided in this Section 10(a)) be adjusted to the price per share at
which such Additional Stock was issued (or if such Additional Stock was issued
for no consideration the price shall be adjusted to $.01).
 
(ii)           No adjustment of the Exercise Price for any Warrant Share shall
be made in an amount less than one cent per share; provided that any adjustments
which are not required to be made by reason of this sentence shall be carried
forward and shall be taken into account in any subsequent adjustment
made.  Except to the limited extent provided for in Sections 10(a)(v)(C),
10(a)(v)(D) and 10(a)(v)(E) no adjustment of such Exercise Price pursuant to
this Section 10(a) shall have the effect of increasing the Exercise Price above
the Exercise Price in effect immediately prior to such adjustment.
 
(iii)           In the case of the issuance of Additional Stock for cash, the
consideration shall be deemed to be the amount of cash paid therefor before
deducting any reasonable discounts, commissions or other expenses allowed, paid
or incurred by the Company for any underwriting or otherwise in connection with
the issuance and sale thereof.
 
 
 
4

--------------------------------------------------------------------------------


(iv)           In the case of the issuance of the Additional Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair value thereof as determined by the Board of
Directors of the Company irrespective of any accounting treatment.
 
(v)           In the case of the issuance of options to purchase or rights to
subscribe for Common Stock, securities by their terms convertible into or
exchangeable for Common Stock or options to purchase or rights to subscribe for
such convertible or exchangeable securities, the following provisions shall
apply for all purposes of this Section 10(a):
 
(A)           The aggregate number of shares of Common Stock deliverable upon
exercise (assuming the satisfaction of any conditions to exercisability,
including but not limited to the passage of time, but without taking into
account potential antidilution adjustments) of such options to purchase or
rights to subscribe for Common Stock shall be deemed to have been issued and
outstanding at the time such options or rights were issued and for a
consideration equal to the consideration (determined in the manner provided in
Sections 10(a)(iii) and 10(a)(iv)), if any, received by the Company upon the
issuance of such options or rights plus the minimum exercise price provided in
such options or rights (without taking into account potential antidilution
adjustments) for the Common Stock covered thereby.
 
(B)           The aggregate maximum number of shares of Common Stock deliverable
upon conversion of or in exchange (assuming the satisfaction of any conditions
to convertibility or exchangeability, including but not limited to the passage
of time, but without taking into account potential antidilution adjustments) for
any such convertible or exchangeable securities or upon the exercise of options
to purchase or rights to subscribe for such convertible or exchangeable
securities and subsequent conversion or exchange thereof shall be deemed to have
been issued and outstanding at the time such securities were issued or such
options or rights were issued and for a consideration equal to the
consideration, if any, received by the Company for any such securities and
related options or rights (excluding any cash received or account of accrued
interest or accrued dividends), plus the minimum additional consideration, if
any, to be received by the Company (without taking into account potential
antidilution adjustments) upon the conversion or exchange of such securities or
the exercise of any related options or rights (the consideration in each case to
be determined in the manner provided in Sections 10(a)(iii) and 10(a)(iv)).
 
(C)           In the event of any change in the number of shares of Common Stock
deliverable or in the consideration payable to the Company upon exercise of such
options or rights or upon conversion of or in exchange for such convertible or
exchangeable securities, including, but not limited to, a change resulting from
the antidilution provisions thereof, the Exercise Price, to the extent in any
way affected by or computed using such options, rights or securities, shall be
recomputed to reflect such change, but no further adjustment shall be made for
the actual issuance of Common Stock or any payment of such consideration upon
the exercise of any such options or rights or the conversion or exchange of such
securities.
 
(D)           Upon the expiration of any such options or rights, the termination
of any such rights to convert or exchange or the expiration of any options or
rights related to such convertible or exchangeable securities, the Exercise
Price, to the extent in any way affected by or computed using such options,
rights or securities or options or rights related to such securities, shall be
recomputed to reflect the issuance of only the number of shares of Common Stock
(and convertible or exchangeable securities which remain in effect) actually
issued upon the exercise of such options or rights, upon the conversion or
exchange of such securities or upon the exercise of the options or rights
related to such securities.
 
 
5

--------------------------------------------------------------------------------


(E)           The number of shares of Common Stock deemed issued and the
consideration deemed paid therefor pursuant to Sections 10(a)(v)(A) and
10(a)(v)(B) shall be appropriately adjusted to reflect any change, termination
or expiration of the type described in either Section 10(a)(v)(C) or
10(a)(v)(D).
 
(vi)           "Additional Stock" shall mean any shares of Common Stock issued
(or deemed to have been issued pursuant to Section 10(a)(v)) by the Company
after the date hereof, other than:
 
(A)           shares of Common Stock issued or so deemed to have been issued
upon conversion of shares of Series A Preferred Stock;
 
(B)           shares of Common Stock issued or so deemed to have been issued to
officers, directors, consultants or employees of the Company pursuant to a plan
or program adopted by the Company's Board of Directors;
 
(C)           shares of Common Stock (or options, warrants or other rights to
purchase such Common Stock) issued or so deemed to have been issued in
connection with acquisitions, merger transactions, consolidations or similar
business combinations;
 
(D)           shares of Common Stock issued or so deemed to have been issued in
connection with leases, bank financings, credit agreements or similar
instruments with equipment lessors, commercial lenders, banks, or similar
financial institutions if approved by the Board of Directors;
 
(E)           shares of Common Stock issued or so deemed to have been issued in
connection with a strategic alliance or corporate partnering transaction entered
into by the Company;
 
(F)           shares of Common Stock issued or so deemed to have been issued
pursuant to options and warrants outstanding on the date hereof; and
 
(G)           shares of Common Stock issued or so deemed to have been issued
pursuant to a transaction described in Section 10(a)(ii) or Section 10(a)(iii)
for which adjustments are made pursuant to such Section.
 
(b)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
 
6

--------------------------------------------------------------------------------


(c)           Pro Rata Distributions.  If the Company, at any time while this
Warrant is outstanding, distributes to all holders of Common Stock (i) evidences
of its indebtedness, (ii) any security (other than a distribution of Common
Stock covered by Section 10(b)), (iii) rights or warrants to subscribe for or
purchase any security, or (iv) any other asset (in each case, "Distributed
Property"), then in each such case the Exercise Price in effect immediately
prior to the record date fixed for determination of stockholders entitled to
receive such distribution shall be adjusted (effective on such record date) to
equal the product of such Exercise Price times a fraction of which the
denominator shall be the average of the closing price of the Company’s Common
Stock (as reflected on the American Stock Exchange, the New York Stock Exchange,
the Nasdaq Stock Market or the Over-the-Counter Bulletin Board, as applicable
(the "Listed Stock Exchange")) for the five trading days immediately prior to
(but not including) such record date and of which the numerator shall be such
average less the then fair market value of the Distributed Property distributed
in respect of one outstanding share of Common Stock, as determined by the
Company's independent certified public accountants that regularly examine the
financial statements of the Company (an "Appraiser").  In such event, the
Holder, after receipt of the determination by the Appraiser, shall have the
right to select an additional appraiser (which shall be a nationally recognized
accounting firm), in which case such fair market value shall be deemed to equal
the average of the values determined by each of the Appraiser and such
appraiser. As an alternative to the foregoing adjustment to the Exercise Price,
at the request of the Holder delivered before the 90th day after such record
date, the Company will deliver to the Holder, within five business days after
such request (or, if later, on the effective date of such distribution), the
Distributed Property that the Holder would have been entitled to receive in
respect of the Warrant Shares for which this Warrant could have been exercised
immediately prior to such record date.  If such Distributed Property is not
delivered to the Holder pursuant to the preceding sentence, then upon expiration
of or any exercise of the Warrant that occurs after such record date, the Holder
shall remain entitled to receive, in addition to the Warrant Shares otherwise
issuable upon such exercise (if applicable), such Distributed Property.
 
(d)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (iv)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 10(b)
above) (in any such case, a "Fundamental Transaction"), then the Holder shall
have the right thereafter to receive, upon exercise of this Warrant, the same
amount and kind of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the Holder of the number of
Warrant Shares then issuable upon exercise in full of this Warrant (the
"Alternate Consideration").  The aggregate Exercise Price for this Warrant will
not be affected by any such Fundamental Transaction, but the Company shall
apportion such aggregate Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.  In the event of a Fundamental Transaction, the Company or the
successor or purchasing Person, as the case may be, shall execute with the
Holder a written agreement providing that:
 
 
7

--------------------------------------------------------------------------------


(x)           this Warrant shall thereafter entitle the Holder to purchase the
Alternate Consideration in accordance with this Section 10(d);
 
(y)           in the case of any such successor or purchasing Person, upon such
consolidation, merger, statutory exchange, combination, sale or conveyance, such
successor or purchasing Person shall be jointly and severally liable with the
Company for the performance of all of the Company's obligations under this
Warrant and the Purchase Agreement; and
 
(z)           if registration or qualification is required under the Securities
Act or applicable state law for the public resale by the Holder of shares of
stock and other securities so issuable upon exercise of this Warrant, all rights
applicable to registration of the Common Stock issuable upon exercise of this
Warrant shall apply to the Alternate Consideration.
 
If, in the case of any Fundamental Transaction, the Alternate Consideration
includes shares of stock, other securities, other property or assets of a Person
other than the Company or any such successor or purchasing Person, as the case
may be, in such Fundamental Transaction, then such written agreement shall also
be executed by such other Person and shall contain such additional provisions to
protect the interests of the Holder as the Board of Directors of the Company
shall reasonably consider necessary by reason of the foregoing.  At the Holder's
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder's right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof.  The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this Subsection (d) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.  If any Fundamental Transaction
constitutes or results in a change of control, the Company (or any such
successor or surviving entity) will purchase the Warrant from the Holder for a
purchase price, payable in cash within five business days after such request
(or, if later, on the effective date of the Fundamental Transaction), equal to
the Black-Scholes value of the remaining unexercised portion of this Warrant on
the date of such request.
 
(e)           Number of Warrant Shares.  Simultaneously with any adjustments to
the Exercise Price pursuant to Subsections (a), (b) or (c), the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.
 
 
8

--------------------------------------------------------------------------------


(f)           Calculations.  All calculations under this Section 10 shall be
made to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.
 
(g)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 10, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company's transfer agent.
 
(h)           Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction, or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least 20 calendar days
prior to the applicable record or effective date on which a Person would need to
hold Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to exercise this
Warrant prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.
 
11.           Cashless Exercise.  Provided that the Company's Common Stock is
listed on a Listed Stock Exchange, the Holder may satisfy its obligation to pay
the Exercise Price through a "cashless exercise," in which event the Company
shall issue to the Holder the number of Warrant Shares determined as follows:
 
X = Y [(A-B)/A]
where:
 
X = the number of Warrant Shares to be issued to the Holder.


Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.


A = the arithmetic average of the closing prices for the five trading days (as
reflected on such Listed Stock Exchange) immediately prior to (but not
including) the Exercise Date.


B = the Exercise Price.
 
9

--------------------------------------------------------------------------------


For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.
 
12.           Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares upon the exercise of this
Warrant.  If any fraction of a Warrant Share would, except for the provisions of
this Section, be issuable upon exercise of this Warrant, the number of Warrant
Shares to be issued will be rounded up to the nearest whole share.
 
13.           Notices.  Any and all notices or other communications or
deliveries hereunder (including without limitation any Exercise Notice) shall be
in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 5:00 p.m. (Los
Angeles, California time) on a business day, (ii) the next business day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a business day or later than 5:00 p.m. (Los Angeles, California time) on any
business day, (iii) the business day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices or communications shall be as set forth in the Purchase Agreement.
 
14.           Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon 30 days' notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.
 
15.           Miscellaneous.
 
(a)           Assignment; Successors; Amendment.  Subject to the restrictions on
transfer set forth on the first page hereof, this Warrant may be assigned by the
Holder.  This Warrant may not be assigned by the Company except to a successor
in the event of a Fundamental Transaction.  This Warrant shall be binding on and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  Subject to the preceding sentence, nothing in this Warrant
shall be construed to give to any Person other than the Company and the Holder
any legal or equitable right, remedy or cause of action under this
Warrant.  This Warrant may be amended only in writing signed by the Company and
the Holder and their successors and assigns.
 
(b)           Further Actions.  The Company will not, by amendment of its
governing documents or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
impairment.  Without limiting the generality of the foregoing, the Company (i)
will not increase the par value of any Warrant Shares above the amount payable
therefor on such exercise, (ii) will take all such action as may be reasonably
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable Warrant Shares on the exercise of this Warrant, and
(iii) will not close its stockholder books or records in any manner which
interferes with the timely exercise of this Warrant.
 
 
11

--------------------------------------------------------------------------------


(c)           Governing Law; Venue; Waiver of Jury Trial.  All questions
concerning the construction, validity, enforcement and interpretation of this
Warrant shall be governed by and construed and enforced in accordance with the
internal laws of the State of Nevada, without regard to the principles of
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Warrant (whether brought against a party hereto or its
respective Affiliates, directors, officers, stockholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of Las Vegas, Nevada.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
Las Vegas, Nevada for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of this Warrant), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper.  Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby.  If either party shall commence an action or proceeding to
enforce any provisions of this Warrant, then the prevailing party in such action
or proceeding shall be reimbursed by the other party for its reasonable
attorneys fees and other reasonable costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.


(d)           Headings.  The headings herein are for convenience only, do not
constitute a part of this Warrant and shall not be deemed to limit or affect any
of the provisions hereof.
 
(e)           Severability.  In case any one or more of the provisions of this
Warrant shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.
 
 
[Remainder of This Page Intentionally Left Blank; Signature Page to Follow]
 
 
 
12

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
 

 
CHINA GREEN MATERIAL TECHNOLOGIES, INC.
       
 
By:
                                                              Name: Su Zhonghao
    Title: Chief Executive Officer          




 
 
 
13

 
 

--------------------------------------------------------------------------------

 

FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
 
 
To:  China Green Material Technologies, Inc.
 
The undersigned is the Holder of Warrant No. [WW-A-00__] (the "Warrant") issued
by China Green Material Technologies, Inc., a Nevada corporation (the
"Company").  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.
 
1.
The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 
 
2.
The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

 
 
3.
The Holder intends that payment of the Exercise Price shall be made as (check
one):

 
____ "Cash Exercise" under Section 5(b); or
 
____ "Cashless Exercise" under Section 11 (if permitted).
 
4.
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$___________ to the Company in accordance with the terms of the Warrant.

 
 
5.
Pursuant to this exercise, the Company shall deliver to the Holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 
 
6.
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

 
 

 
Dated:           ________________, ________
Name of Holder:
   
 
(Print) 
________________________________________________          By:
________________________________________________   Name:
________________________________________________   Title:
________________________________________________

 
 
 
 
 

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
 
(To be completed and signed only upon transfer of the Warrant)
 
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ shares of Common Stock of China Green Material
Technologies, Inc. to which the within Warrant relates and appoints
________________ attorney to transfer said right on the books of China Green
Material Technologies, Inc. with full power of substitution in the premises.
 

 
Dated:  _______________, __________
Name of Holder:
   
 
Name: 
 ________________________________________________         By:
 ________________________________________________   Name:
 ________________________________________________   Title:
 ________________________________________________  
 
 
(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant)  

 
 
 
 Address:  
 
_________________________________________________________________
 
 
_________________________________________________________________
 
 
_________________________________________________________________

 
In the presence of:
 
________________________________________________
 
 















 
 

--------------------------------------------------------------------------------

 
